Citation Nr: 1809174	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.
This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington.

The Veteran appeared before the undersigned Veterans Law Judge in a September 2013 Board Hearing at the RO.  A copy of the transcript is of record.

The Board remanded this matter in July 2013, February 2016, May 2016, and June 2017 for additional development.


FINDINGS OF FACT

The evidence of record shows a diagnosis of right knee osteoarthritis, a credible in-service event, and a medical opinion relating the right knee osteoarthritis to service.


CONCLUSION OF LAW

The criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C. § 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that a right knee disability is caused or aggravated by a service-connected right foot disability.

An August 2015 VA examination noted a diagnosis of bilateral knee joint osteoarthritis.  The examiner opined that those disabilities were less likely than not (less than 50 percent probability) caused by service since no service medical records indicated knee issues or foot injury residuals, and no complaints or treatment for knee issues after service were reported.

Since disabilities diagnosed after service may be service connected and since the Veteran provided private medical records with knee pain complaints, the Board assigns that opinion a low probative value.

The Veteran reported right knee pain in a November 2016 VA examination.  The examiner noted a diagnosis of chondrocalcinosis and opined it was caused by decreased activity of the enzyme nucleoside triphosphate pyrophosphohydrolase (NTPPPH), and not related to a service-connected foot disability.

Since the examiner did not support that opinion with reasoning or evidence which showed decreased NTPPH activity, the Board assigns that opinion a low probative value.

A September 2017 VA examiner opined that degenerative joint disease of the right knee was less likely caused by a right foot disability, and more likely caused by a lumbar spine disability.  The examiner reasoned that a 1996 right knee x-ray was normal and the foot pathology was minor compared to the lumbar spine issues.

The Board finds that opinion was supported by sufficient reasoning and is more probative than the prior VA examinations.

The Veteran also provided private chiropractic and orthopedic records which show complaints of right knee pain over a ten year period.  That doctor opined that degenerative right knee pain and stiffness was associated with altered foot mechanics.  That doctor based the opinion on the experience of treating osteoarthritis and pain as sequelae for undue biomechanical stresses caused by altered foot mechanics.  That doctor also reasoned that although imaging showed chondrocalcinosis, there was no absolute causal relationship between NTPPPH and that chondrocalcinosis can also be related to osteoarthritis.

The Board finds the private doctor's opinion to be the most probative.  That doctor treated the Veteran for over 10 years for orthopedic issues of the spine, knee, and foot, was informed of the Veteran's service history and medical treatment, and supported the opinion with sufficient reasoning.

Accordingly, the Board finds that the most probative evidence supports the claim, and thus entitlement to service connection for osteoarthritis of the right knee, to include as secondary to a service-connected right foot disability, is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for osteoarthritis of the right knee is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


